 

Exhibit 10.1

 



AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT

 

 

This Amendment No. 1 (this “Amendment”) to that certain Securities Purchase
Agreement, dated as of March 30, 2016, by and among Real Goods Solar, Inc., a
Colorado corporation, the investor signatory hereto (the “Investor”) and the
other investors (each, an “Other Investor”) signatory thereto (the “Securities
Purchase Agreement”) is entered into as of April 9, 2018, by and between the
Company and the Investor. Capitalized terms not defined herein shall have the
meaning as set forth in the Securities Purchase Agreement as amended hereby.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Company desires to
sell, and the Investor desires to purchase, certain Notes and Warrants of the
Company, upon the terms and subject to the conditions set forth therein.

 

WHEREAS, as of time this Amendment is being executed, the Closing has not yet
occurred.

 

WHEREAS, in connection with certain discussions with, and comments by, the
Principal Market, the Company and the Investor now desire to amend the
Securities Purchase Agreement as provided herein.

 

WHEREAS, concurrently herewith, each Other Investor has received amendments in
the form of this Amendment (each, an “Other Amendment”, and together with this
Amendment, the “Amendments”).

 

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                  AMENDMENTS TO TRANSACTION DOCUMENTS: Effective as of the
time the Amendments shall have been, severally, duly executed and delivered by
the Company and each of the Required Holders (the “Amendment Time”):

 

(a)         Form of Notes. “Exhibit A-1” of the Securities Purchase Agreement is
hereby amended and restated in the form of Exhibit A-1 attached hereto (the “New
Form of Series A Note”). “Exhibit A-2” of the Securities Purchase Agreement is
hereby amended and restated in the form of Exhibit A-2 attached hereto (the “New
Form of Series B Note”).

 

(b)         Schedule of Buyers. The Schedule of Buyers to the Securities
Purchase Agreement is hereby amended and restated in the form of Exhibit B
attached hereto.

 

(c)         Securities Purchase Agreement. The definition of “Agreement” as
defined in the Securities Purchase Agreement, is hereby amended to include this
Amendment. The definition of “Securities Purchase Agreement”, as defined by each
other Transaction Document, is hereby amended to include this Amendment.

 



 

 

 

2.                  ACKNOWLEDGEMENT; REAFFIRMATION OF OBLIGATIONS. The Company
hereby confirms and agrees that following the Amendment Time, except as set
forth in Section 1 above, the Securities Purchase Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects.

 

3.                  REPRESENTATIONS AND WARRANTIES

 

(a)         Investor Bring Down. The Investor hereby makes the representations
and warranties as to itself only as set forth in Section 2 of the Securities
Purchase Agreement (as amended hereby) as if such representations and warranties
were made as of the date hereof and set forth in their entirety in this
Amendment.

 

(b)         Company Bring Down. The Company hereby makes the representations and
warranties to the Investor as set forth in Section 3 of the Securities Purchase
Agreement (as amended hereby) as if such representations and warranties were
made as of the date hereof and set forth in their entirety in this Amendment.
The Company further represents and warrants that, other than the payment of
legal fees of the lead investor pursuant to the existing terms and conditions of
the Securities Purchase Agreement, neither the Investor nor any Other Investor
will receive any consideration in connection with the execution of any of the
Amendments.

 

4.                  MISCELLANEOUS

 

(a)         Disclosure of Transactions and Other Material Information. The
Company shall, on or before 9:30 a.m., New York time, on the first Trading Day
after the date of this Agreement, file a Current Report on Form 8-K, describing
all the material terms of the transactions contemplated by this Amendment in the
form required by the 1934 Act, attaching this Amendment (including the exhibits
attached hereto). The Company acknowledges and agrees that it has not provided
the Investor with any Material, non-public information about the Company that
was not previously disclosed in the Current Report on Form 8-K filed April 2,
2018 (including all attachments, the “Prior 8-K Filing”). From and after the
Prior 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) delivered to the Investor by the Company or any of its
Subsidiaries, or any of their respective officers, directors, employees or
agents in connection with the transactions contemplated by this Amendment and
the Transaction Documents. In addition, effective upon the filing of the Prior
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate.

 

(b)         General. The provisions of Section 9 of the Securities Purchase
Agreement are hereby incorporated by reference herein, mutatis mutandis.

 



 

 

 

(c)         Counterparts. This Amendment may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(d)         Independent Nature of Buyers' Obligations and Rights. The
obligations of the Investor under this Amendment and the Other Investors under
any Other Amendment are several and not joint with the obligations of any Other
Investor, and the Investor shall not be responsible in any way for the
performance of the obligations of any Other Investor under any Other Amendment.
Nothing contained herein or in any Other Amendment, and no action taken by the
Investor pursuant hereto or any Other Investor pursuant to thereto, shall be
deemed to constitute the Investor and the Other Investors as, and the Company
acknowledges that the Investor and the Other Investors do not so constitute, a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investor and the Other Investors are in any way
acting in concert or as a group, and the Company shall not assert any such claim
with respect to such obligations or the transactions contemplated by this
Amendment or any Other Amendment and the Company acknowledges that the Investor
and the Other Investors are not acting in concert or as a group with respect to
such obligations or the transactions contemplated by this Agreement and any
Other Amendment. The Company acknowledges and the Investor confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose.

 

 

[The remainder of the page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the Company and the Investor have caused this Amendment to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

  THE COMPANY:

 

REAL GOODS SOLAR, INC. 

 

 

By:

/s/ Dennis Lacey





    Name: Dennis Lacey     Title: Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the Company and the Investor have caused this Amendment to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 



  INVESTOR:    



 

   

By:



      Name:       Title:  

  

 

 

 

Exhibit A-1

 

New Series A Note

 

[Included as exhibit 4.1 to this Current Report on Form 8-K]

 

 

 

 

Exhibit A-2

 

New Series B Note

 

[Included as exhibit 4.2 to this Current Report on Form 8-K]

 



 

 

 

Exhibit B

SCHEDULE OF BUYERS

 

(1) (2) (3) (4) (5) (6) (7) (8) (9)

Buyer

Address and Facsimile Number

Original Principal Amount of Series A
Notes

Original
Principal
Amount of
Series B
Notes

Aggregate
Number of
Warrant Shares

Purchase Price

Aggregate
Cash
Wire
Amount

Original Principal Amount of Investor Notes

Legal Representative’s
Address and Facsimile Number

Alto Opportunity Master Fund, SPC - Segregated Master Portfolio B

c/o Ayrton Capital LLC

222 Broadway, 19th Floor

New York, NY 10038

Attention Waqas Khatri

E-mail: wk@ayrtonllc.com

 

$4,025,000 $3,500,000 6,388,889 $7,000,000 $3,500,000 $3,500,000

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Telephone: (212) 808-7540

Facsimile: (212) 808-7897

Attention: Michael A. Adelstein, Esq.

Hudson Bay Master Fund Ltd.

Please deliver any notices other than Pre-Notices to:

 

777 Third Avenue, 30th Floor
New York, NY 10017
Attention: Yoav Roth
Facsimile: (212) 571-1279
E-mail: investments@hudsonbaycapital.com
Residence: Cayman Islands

 

Please deliver any Pre-Notice to:

 

777 Third Ave., 30th Floor

New York, NY 10017

Facsimile: (646) 214-7946

Attention: Scott Black

General Counsel and Chief Compliance Officer

 

$1,725,000 $1,500,000 2,738,095 $3,000,000 $1,500,000 $1,500,000 N/A TOTAL
$5,750,000 $5,000,000 9,126,984 $10,000,000 $5,000,000 $5,000,000  

 

 

 

 

[Note to Exhibit 10.1 to Current Report on Form 8-K]

 



On April 9, 2018, the Company entered into two substantially identical but
separate Amendment No. 1 to Securities Purchase Agreement in the form of the
preceding Amendment No. 1 to Securities Purchase Agreement with each of the
following investors:

 

Alto Opportunity Master Fund, SPC - Segregated Master Portfolio B

Hudson Bay Master Fund LTD



 



 

 

 

 

